PER CURIAM:
Van's Transport, LLC appeals two decisions of the Labor and Industrial Relations Commission. One determined that several workers, engaged as drivers, performed services for wages in employment by Van's Transport within the meaning of those terms in sections 288.034 and 288.036, and the second affirmed two assessments for contributions, interest, and penalties under section 288.160, RSMo. 2016. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The decisions are affirmed. Rule 84.16(b).